ACCEPTED
                                                                                                                                                         03-15-00285-CV
                                                                                                                                                                 5697417
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                    6/16/2015 2:42:49 PM
                                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                                  CLERK




                                                                                                                           FILED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                    6/16/2015 2:42:49 PM
                                                                                                                      JEFFREY D. KYLE
                                                             June 16, 2015                                                  Clerk

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701

RE:    CASE NO. 03-15-00285-CV
       Volkswagen Group of America, Inc. And Audi of America, Inc. v. John
       Walker, III, in his Official Capacity as Chairman of the Texas Department of
       Motor Vehicles Board, and The Honorable Michael J. O’Malley and The
       Honorable Penny A Wilkov, in their Official Capacities as Administrative Law
       Judges for the State Office of Administrative Hearings

Dear Mr. Kyle:

On June 15, 2015, the Appellants in this case filed a Motion for Temporary Relief to Protect
the Court’s Jurisdiction. That motion, as required by the Court’s rules, contained a
Certificate of Conference in which it stated I, as counsel for Appellee John Walker III, did
not oppose the Motion. While I did in fact convey that sentiment to Appellant’s counsel,
I mistakenly assumed that the opposition related to only the filing of the motion, not the
relief requested. This was purely a mistake on my part to not ask for clarification as to the
question being asked. I certainly had no opposition the filing of Appellants’ Motion for
Temporary Relief but do, in fact, oppose the relief requested therein. Please note Appellee
Walker’s opposition to the request for Temporary Relief contained in Appellants’ Motion.

I apologize to Ms. Stephens and the Court for the misunderstanding.

Yours Truly,


/s/ Dennis M. McKinney
Dennis M. McKinney
Assistant Attorney General
Counsel for Appellee John Walker, III.



        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v
Jeffrey D. Kyle, Clerk
Page 2


cc:   S. Shawn Stephens, via e-service or email
      William R. Crocker, via e-service or email
      J. Bruce Bennett, via e-service or email
      Kimberly Fuchs, via e-service or email